IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PHILIPS RESPIRONICS,                       :   No. 205 WAL 2020
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
WORKERS' COMPENSATION APPEAL               :
BOARD (MIKA)                               :
                                           :
                                           :
PETITION OF: MIKA THOMAS                   :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.